Citation Nr: 1629108	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  13-33 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a hearing loss.  

2.  Entitlement to service connection for a heart disorder to include congestive heart failure, and atrial fibrillation.  

3.  Entitlement to service connection for an acquired psychiatric disorder to include depression and anxiety.

4.  Entitlement to service connection for substance abuse.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to September 1966.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In August 2015 the Veteran requested an opportunity to testify before a Veterans Law Judge at the RO.  To date that hearing has not been scheduled or held.  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2014).  As the RO schedules Travel Board hearings, a remand is in order so that the Veteran may be afforded an opportunity to report for his requested hearing.  38 C.F.R. §§ 20.702, 20.704 (2015). 

 Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a hearing before a member of the Board sitting at the RO.  The RO should notify the Veteran and his representative of the date and time of the hearing and give them sufficient time to prepare in accordance with controlling regulations.  38 C.F.R. § 20.704(b) (2015). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court  of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B , 7112 (West 2014). 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




